MORRISON, Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $100.00.
Appellant waived his right to a jury trial and plead not guilty before the court.
An examination of the complaint shows that it was not signed by the affiant as is required by Article 222, V.A.C.C.P. A valid complaint is a prerequisite to a valid information. Article 415, V.A.C.C.P.; Byrom v. State, 158 Tex. Cr. Rep. 427, 256 S.W. 2d 853.
Because of the fatal defect in the complaint, the judgment is reversed and the cause remanded.